USCA4 Appeal: 22-6680      Doc: 10         Filed: 11/29/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6680


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANGELO NATHANIEL LYNCH,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:18-cr-00291-BO-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Angelo Nathaniel Lynch, Appellant Pro Se. Rudy E. Renfer, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6680         Doc: 10     Filed: 11/29/2022    Pg: 2 of 2




        PER CURIAM:

              Angelo Nathaniel Lynch appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the district court did not abuse its discretion. Accordingly, we affirm the

        district court’s order. United States v. Lynch, No. 5:18-cr-00291-BO-1 (E.D.N.C. Apr. 22,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2